Name: 1999/279/EC: Council Decision of 22 March 1999 concerning the conclusion, on behalf of the European Community, of the interregional framework cooperation agreement between the European Community and its Member States, of the one part, and the Southern Common Market and its Party States, of the other part
 Type: Decision
 Subject Matter: international affairs;  economic geography;  economic policy;  extra-European organisations
 Date Published: 1999-04-29

 Avis juridique important|31999D02791999/279/EC: Council Decision of 22 March 1999 concerning the conclusion, on behalf of the European Community, of the interregional framework cooperation agreement between the European Community and its Member States, of the one part, and the Southern Common Market and its Party States, of the other part Official Journal L 112 , 29/04/1999 P. 0065 - 0084COUNCIL DECISIONof 22 March 1999concerning the conclusion, on behalf of the European Community, of the interregional framework cooperation agreement between the European Community and its Member States, of the one part, and the Southern Common Market and its Party States, of the other part(1999/279/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 113 and 130y thereof, in conjunction with the first sentence of Article 228(2) and the first subparagraph of paragraph 3 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas Article 130u of the Treaty provides that Community policy in the sphere of development cooperation should foster the sustainable economic and social development of the developing countries, the smooth and gradual integration of those countries into the world economy and the campaign against poverty in those countries;Whereas it is appropriate to approve, on behalf of the European Community, the interregional framework cooperation agreement between the European Community and its Member States, of the one part, and the Southern Common Market and its Party States, of the other part, signed at Madrid in December 1995,HAS DECIDED AS FOLLOWS:Article 1The interregional framework cooperation agreement between the European Community and its Member States, of the one part, and the Southern Common Market and its Party States, of the other part, is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision(3).Article 2In accordance with Article 26 of the Agreement, the President of the Council shall chair the Cooperation Council and shall represent the Community on that Council. A representative of the Commission shall chair the Joint Cooperation Committee and the Joint Subcommittee on trade in accordance with their rules of procedure and shall represent the Community on those bodies.Article 3The President of the Council shall give the notification provided for in Article 34 of the Agreement on behalf of the Community.Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 22 March 1999.For the CouncilThe PresidentG. VERHEUGEN(1) OJ C 14, 19.1.1996, p. 3.(2) OJ C 166, 10.6.1996, p. 40.(3) OJ L 69, 19.3.1996, p. 4.